DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 The following is Examiner’s statement of reasons for allowance. None of the prior art, either alone or in combination, shows the method of fabricating a composite structure wherein at least a portion of the plurality of composite plies exposed between the first caul plate and the second caul plate is removed . Specifically, the prior art fails to show removing at least part of the portion of the plurality of composite plies exposed between the first caul plate and the second caul plate to separate a first composite section positioned on the layup mandrel under the first caul plate from a second composite section positioned on the layup mandrel under the second caul plate prior to curing the first composite section and the second composite section. The closest prior art of Griess shows positioning of material on a double mandrel (see e.g., col. 6, ll. 41-61; FIG. 19), but does not show physical separation of composite materials positioned between respective caul plates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner
Art Unit 1745





/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 8, 2021